NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KHINE ZAR TUN,                                  No.    16-71838

                Petitioner,                     Agency No. A208-084-501

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2018**
                                Portland, Oregon

Before: TALLMAN and IKUTA, Circuit Judges, and BOUGH,*** District Judge.

      Khine Zar Tun, a native and citizen of Burma, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility

determination, specifically Tun’s inconsistent accounts of where she and her

Muslim-convert husband were married. See Ren v. Holder, 648 F.3d 1079, 1089

(9th Cir. 2011) (“[E]ven minor inconsistencies that have a bearing on a petitioner’s

veracity may constitute the basis for an adverse credibility determination.”). Tun’s

explanations, including that she suffered trauma that affected her ability to recall

details, do not compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th

Cir. 2000). In the absence of credible testimony in this case, Tun’s asylum and

withholding claims fail. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Tun’s CAT claim also fails because it is based on the same testimony the

agency found incredible, and Tun does not point to any evidence that compels the

conclusion that it is more likely than not she would be tortured if returned to

Burma. See Jiang v. Holder, 754 F.3d 733, 740 (9th Cir. 2014).

      AFFIRMED.


                                          2                                       16-71838